On Application eor Rehearing.
The opinion of the court was delivered by
Spencer, J.
A donation by the husband to the wife, by marriage contract, of future property, leaves the husband the right to sell or mortgage the. property so given, “ unless he has formally barred himself of it in whole or in part.” O. C. C., 1729.
If in express terms he “ bars himself ” from selling or mortgaging the thing given, it differs from an ordinary donation only in this that it depends upon the survivorship of the donee, and the donor is not disseized of the property immediately. The mere fact that the donation made without such bar to alienation, leaves the, donor free to soli or mortgage, does not prevent its creating an obligation on him. An ordinal’}’ donation of a sum of money, payable on a future day or on the happening of a future event, does not prevent the donor from selling or mortgaging his property, but it does certainly create a debt against him.
So in this case the donation by Hugh MeCloskey of ton thousand dollars, payable out of his succession, to his wife, though not preventing him from selling or mortgaging his property (because he did not thus bar himself), created an irrevocable obligation on him during his life, and on his estate after his death. So binding is this obligation that article 1729, O. C. C., forbids him to dispose of his property to her prejudice “ by gratuitous title.” Yet we are asked in this case to permit him to do what the law says he can not do. Wo are asked to give effect to his will a subsequent “gratuitous title.” to the prejudice of this donation; to allow him to dispose “ on gratuitous title ” of the thing previously given by marriage contract — which the law says explicitly he can not do.
*241This donation must be preferred to the legacies, or else wo must expunge article 1729 from tho Code.
We therefore adhere to our previous opinion that the donation in this case created cui obligation, a debt, duo at tho death of Hugh McCloskey, and that under the general law it bears five per cent interest from the time it was due. It is concedcdly not a legacy, and, so far as we can see, has none of tho effects of a legacy, except that it is payable after death of the donor out of his succession. It certainly is payable in preference to legacies, which are subsequent “gratuitous dispositions.” We are not called upon to decide whether it would be liable to reduction or defeat by debts of tho donor. Perhaps such debts would have a preference over the donation, but that does not prevent the donation having a preference over the legacies.
Tho rehearing is refused.